Exhibit 10.1

 

SECOND AMENDMENT TO OFFICE LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO OFFICE LEASE AGREEMENT (this "Amendment"), dated as of
the 10th day of October, 2019, is entered into by and between CIO CIRCLE POINT,
LIMITED PARTNERSHIP, a Delaware limited partnership ("Landlord"), and ARCA
BIOPHARMA, INC., a Delaware corporation ("Tenant").

 

Recitals:

 

A.Landlord's predecessor in interest and Tenant entered into that certain Office
Lease Agreement ("Base Lease") dated July 21, 2013, as amended by that certain
Confirmation of Commencement Date ("Confirmation") dated October 10, 2013, and
that certain Amendment to Office Lease Agreement ("First Amendment") dated March
2, 2016 (the Base Lease, as amended by the Confirmation and the First Amendment,
is referred to herein as the "Lease"), pertaining to approximately 5,326
rentable square feet of space known as Suite 140 (the "Premises") in the
building known as CirclePoint Corporate Center II (the "Building") having an
address of 11080 CirclePoint Road, Westminster, Colorado 80021. Initially
capitalized terms not otherwise defined herein have the same meaning as in the
Lease.

 

B.The Term of the Lease is scheduled to expire on November 30, 2019, and the
parties desire to extend the Term of the Lease upon the terms set forth herein.

 

C.Landlord and Tenant desire to memorialize the extension of the Term of the
Lease, and otherwise amend the Lease in the manner and form hereinafter set
forth.

 

NOW, THEREFORE, for good and valuable consideration, Landlord and Tenant hereby
agree as follows:

 

1.The Term of the Lease is hereby extended for a period of four (4) calendar
months (the "Extension Term"), commencing on December 1, 2019 ("Extension
Commencement Date"), and expiring on March 31, 2020.  Tenant has no further
rights to extend or renew the Term of the Lease, and any such rights set forth
in the Lease, including without limitation Section 7 of the First Amendment, are
hereby deleted in their entirety.

 

2.For periods prior to the Extension Commencement Date, Tenant shall pay Minimum
Monthly Rent as provided in the Lease without regard to this Amendment.  From
and after the Extension Commencement Date and for the duration of the Extension
Term, Tenant shall pay Minimum Monthly Rent in the manner provided in the Lease
in accordance with the following Minimum Monthly Rent schedule:

 

Period

Rate per RSF/Year

Minimum Monthly Rent

12/1/2019 – 3/31/2020

$19.00

$8,432.83

           

 

3.For the duration of the Term, as hereby extended, in addition to Minimum
Monthly Rent, Tenant shall be obligated to pay all other sums payable by Tenant
in accordance with the Lease applicable to the Premises, including, without
limitation, payment of Operating Cost Rent and all other Additional Rent and
other charges payable by Tenant pursuant to the Lease.

 

4.From and after the date of this Amendment, Landlord's address set forth in
Section 1.1(b) of the Base Lease is hereby deleted in its entirety and replaced
with the following in lieu thereof:

 

 

--------------------------------------------------------------------------------

 

 

CIO Circle Point, Limited Partnership

Suite 2600, 1075 West Georgia Street

Vancouver BC, V6E 3C9

Attention: Asset Manager

 

Landlord's address for rent payments is as follows:

 

CIO Circle Point, Limited Partnership

c/o JLL

11080 Circle Point Road, Suite 420

Westminster CO 80020

 

5.Landlord has no obligation to make or pay for alterations or improvements to
the Premises and Tenant hereby accepts the Premises as of the date of this
Amendment and for the duration of the Extension Term in its current "as is"
condition.

 

6.Tenant hereby represents and warrants to Landlord that it has not engaged any
broker in connection with the negotiation and/or execution of this Amendment.
Tenant has no knowledge of any other broker's involvement in this transaction,
except David Hart of Newmark Grubb Knight Frank ("Landlord's Broker"), who has
acted as Landlord's agent. Tenant will indemnify Landlord against any claim or
expense (including, without limitation, attorneys' fees) paid or incurred by
Landlord as a result of any claim for commissions or fees by any other broker,
finder, or agent, whether or not meritorious, employed by Tenant or claiming by,
through or under Tenant.

 

7.If there is any conflict between the terms of this Amendment and the terms of
the Lease, the terms of this Amendment govern.  The Lease as hereby amended is
in full force and effect, is hereby ratified and affirmed by the parties, and is
binding upon the parties in accordance with its terms.

 

8.Time is of the essence herein.

 

[Remainder of Page Intentionally Left Blank]

 




2

670940.1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written and it is effective upon delivery of a fully executed
copy to Tenant.

 

TENANT:

ARCA BIOPHARMA, INC., a Delaware corporation

 

By:/s/ Brian Selby________________

Name:Brian  Selby

Title:Vice President, Finance

 

 

LANDLORD:

CIO CIRCLE POINT, LIMITED PARTNERSHIP, a Delaware limited partnership

 

By: CIO Circle Point GP, LLC, a Delaware limited liability company, its Sole
General Partner

 

By:_/s/ Greg Tylee____________

Name:Greg Tylee   ______________

Title:Vice President_____________

  

 

 

 

 

 

3

670940.1